FILED
                             NOT FOR PUBLICATION                            OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTHUR S. WEST,                                  No. 08-35785

               Plaintiff - Appellant,            D.C. No. 3:07-05580-RBL

  v.
                                                 MEMORANDUM *
WASHINGTON STATE DEPARTMENT
OF NATURAL RESOURCES; et al.,

               Defendants - Appellees,

and

UNITED STATES SECRETARY OF
DEFENSE; et al.,

               Defendants.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion by denying Arthur S. West’s

(“West”) motion to reconsider because he presented no grounds justifying relief

under Federal Rule of Civil Procedure 60(b). See Backlund v. Barnhart, 778 F.2d

1386, 1388 (9th Cir. 1985) (listing grounds for reconsideration under Rule 60(b)).

      We lack jurisdiction to consider West’s challenges to the underlying

judgment because the notice of appeal was filed more than sixty days after entry of

judgment, and the motion to reconsider did not toll the time to appeal from the

judgment. See Fed. R. App. P. 4(a)(1)(B), (a)(4)(A)(vi).

      West’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   08-35785